Citation Nr: 1606725	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  09-28 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

2.  Entitlement to service connection for right hip replacement status post right hip degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to February 1979 and from October 1979 to October 1981.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied service connection for PTSD, and a September 2013 rating decision by the RO in Lakewood, Colorado, which denied service connection for the claimed right hip disability.

The Veteran testified at a video conference hearing before the undersigned Acting Veterans Law Judge in September 2012. 

The RO developed the Veteran's claim as entitlement to service connection for PTSD only.  At the video conference hearing, the Veteran testified that he received treatment for depression.  The Board is obligated to construe a claim for a psychiatric disorder liberally to include all psychiatric disorders found.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by claimant's description of the claim, symptoms, and other information of record).

The issue of entitlement for service connection for a psychiatric disorder was remanded by the Board in July 2014.  The issue of service connection for a right hip condition was perfected for appeal before the Board later, in March 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board regrets the further delay another remand will cause the Veteran, but to decide this case based on the current evidence of record would be unfairly prejudicial to him.

The July 2014 Board remand noted that the issue of service connection for a psychiatric disorder had not been developed with regard to the claim of entitlement to service connection for any psychiatric disorder other than PTSD.  The Board ordered that the Veteran be sent a letter to ensure that all notification actions required by 38 U.S.C.A. §§ 5102,  5103, and 5103A (West 2015) are fully satisfied as to service connection for any psychiatric disorder other than PTSD.  38 C.F.R. § 3.159(b)  (2015).  This order has not been completed; as such, a remand is required.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271   (1998).  In Stegall the Court held that "where... the remand orders of the Board... are not complied with, the Board itself errs in failing to insure compliance."  Id.   

In regard to the Veteran's claim for service connection for a right hip condition only, the record contains an outstanding Board hearing request.  The Veteran's March 2015 VA Form 9 in regard to his service connection for a right hip disability claim contains a request for a BVA hearing by live video conference.  Pursuant to 38 C.F.R. § 20.700 (2015), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  Since the RO schedules Travel Board and Board videoconference hearings, a remand of these matters to the RO for rescheduling of the Veteran's Board hearing is warranted.  The Veteran has already been afforded a Board hearing for his claim for a psychiatric condition and so he is not entitled to a second hearing on this issue.  38 C.F.R. § 20.700(a) (2015).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter and ensure that all notification actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2015) are fully satisfied.  38 C.F.R. § 3.159(b)  (2015).  Specifically, the Veteran should be advised of the type of information or evidence necessary to substantiate a claim of service connection for a psychiatric disability other than PTSD, which evidence VA would seek to acquire, and which information or evidence the Veteran was to submit.  Also, request the Veteran to identify whether he has current treatment at VA and whether there are any other relevant treatment records at any other providers. 
 
2.  If the Veteran identifies any additional treatment at VA, those records should be obtained.  If any other records are identified, after the necessary releases are obtained, the records should be requested.  Any negative responses should be associated with the claims file.  All records must be added to VBMS.
 
3.  Then, readjudicate the claim for service connection for a psychiatric disorder.  If the action remains adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and then return the case to the Board.

4.  Separately, schedule the Veteran for a videoconference hearing in connection with the Veteran's pending claim for service connection for a right hip disability in this appeal at the earliest available opportunity.  The RO should notify the Veteran and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2015).


The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




